UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1345


In re: ROBERTO ANTOINE DARDEN, a/k/a Dizz-e, a/k/a Javon,

                    Petitioner.


           On Petition for Writ of Mandamus. (4:11-cr-00052-AWA-LRL-1)


Submitted: May 16, 2019                                           Decided: May 20, 2019


Before DIAZ and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Roberto Antoine Darden, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roberto Antoine Darden petitions for a writ of mandamus, alleging that the district

court has unduly delayed action on his 28 U.S.C. § 2255 (2012) motion. He seeks an

order from this court directing the district court to act. Our review of the district court’s

docket reveals that the district court ruled on Darden’s § 2255 motion in April 2019.

Accordingly, although we grant leave to proceed in forma pauperis, we deny the petition

for writ of mandamus as moot. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                       PETITION DENIED




                                             2